IN THE SUPREME COURT OF THE STATE OF DELAWARE

CorePower Yoga, LLC, CorePower         §
Yoga Franchising LLC,                  §
                                       §
      Defendants Below,                §     No. 109, 2022
      Appellants,                      §
                                       §
      v.                               §     Court Below—Court of Chancery
                                       §     of the State of Delaware
Level 4 Yoga, LLC,                     §
                                       §
      Plaintiff Below,                 §     C.A. No. 2020-0249
      Appellee,                        §

                          Submitted: October 19, 2022
                          Decided:   November 2, 2022

Before SEITZ, Chief Justice; VALIHURA and TRAYNOR, Justices.
                                     ORDER

      This 2nd day of November 2022, after careful consideration of the parties’

briefs and the record below, and following oral argument, we find it evident that the

judgment of the Court of Chancery should be affirmed on the basis of and for the

reasons stated in the Memorandum Opinion dated March 1, 2022 and Order dated

March 22, 2022.

      NOW, THEREFORE, IT IS ORDERED that the judgment of the Court of

Chancery is AFFIRMED.

                                             BY THE COURT:

                                             /s/ Collins J. Seitz, Jr.
                                                  Chief Justice